Citation Nr: 0927288	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-02 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a waiver of recovery of overpayment of 
nonservice-connected disability pension benefits in the 
original calculated amount of $13,492, to include the 
preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1967 to 
January 1971 and from March 1971 to March 1972.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  Ultimate jurisdiction of the claim was 
transferred to the RO in Nashville, Tennessee, which is 
closer to the Veteran's current domicile.   

As support for his claim, the Veteran and his spouse 
testified at a hearing before RO personnel in January 2008.     

The Veteran requested a hearing before a Veterans Law Judge 
at the RO (Travel Board hearing), but he cancelled that 
request in an October 2008 statement.  As such, his Board 
hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704(e) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pension is a benefit payable by VA to a Veteran of a period 
of war who is permanently and totally disabled from 
nonservice-connected disability not the result of his or her 
willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002); 
38 C.F.R. § 3.3(a)(3) (2008).  For pension benefits, it is 
the responsibility of the recipient of VA pension benefits to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid.  Such notice 
must be provided when the recipient acquires knowledge that 
income, marital status, or dependency status will change or 
other circumstances which would affect his or her entitlement 
to receive, or the rate of, the benefit being paid.  38 
C.F.R. § 3.660(a)(1) (2008).  

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.962.  An overpayment may arise from virtually any 
benefits program administered pursuant to VA law, including 
pension, compensation, dependency and indemnity compensation 
(DIC), educational assistance benefits and subsistence 
allowance, insurance benefits, burial and plot allowances, 
clothing allowance, and automobile or other conveyance and 
adaptive equipment allowances.  38 C.F.R. § 1.956(a).  

A request for waiver of indebtedness must be made within 180 
days following the date of notice of the indebtedness issue 
by VA to the debtor.  38 C.F.R. § 1.962(b)(2). 

The preliminary issue of the validity of a debt is a 
threshold determination that must be made prior to a decision 
on a request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the 
amount or existence of a debt, which is a right that may be 
exercised separately from a request for waiver or at the same 
time.  See 38 C.F.R. § 1.911(c)(1) (2008); see also 
VAOPGCPREC 6-98.  The propriety and amount of the overpayment 
at issue are matters that are integral to a waiver 
determination.  See Schaper, 1 Vet. App. at 434.

In order for the Board to determine that the overpayment was 
not properly created, such that the debt was not valid, it 
must be established that the appellant was legally entitled 
to the benefits in question or, if the appellant was not 
legally entitled, then it must be shown that VA was solely 
responsible for the appellant being erroneously paid 
benefits.  Administrative errors include all administrative 
decisions of entitlement, whether based upon mistake of fact, 
misunderstanding of controlling regulations or instructions, 
or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 
Fed. Reg. 27757 (1990).  Sole administrative error connotes 
that the appellant neither had knowledge of nor should have 
been aware of the erroneous award.  Further, neither the 
appellant's actions nor his or her failure to act must have 
contributed to payment pursuant to the erroneous award.  38 
U.S.C.A. § 5112(b) (9), (10) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.500(b)(2) (2008); Jordan v. Brown, 10 Vet. App. 
171 (1997) (sole administrative error is not present if the 
payee knew, or should have known, that the payments were 
erroneous).  Thus, a finding of sole administrative error 
requires not only error on the part of VA, but that the 
beneficiary is unaware that the payments are erroneous.

Even if the debt is deemed valid and properly created, the 
debtor still has the right to request waiver of collection of 
the debt.  But any indication of fraud, misrepresentation of 
a material fact, or bad faith on the part of on the part of 
the appellant will preclude waiver of the debt.  38 U.S.C.A. 
§ 5302(c); 38 C.F.R. §§ 1.962(b), 1.963(a), 1.965(b).  An 
indication of either "fraud, misrepresentation or bad 
faith" on the part of the appellant is found, a waiver is 
automatically precluded, and the principles of "equity and 
good conscience" will not even be considered or analyzed.  
See 38 C.F.R. § 1.963(a).  "Bad faith" refers to "unfair 
or deceptive dealing by one who seeks to gain thereby at 
another's expense."  38 C.F.R. § 1.965(b)(2).  Although not 
undertaken with actual fraudulent intent, conduct by a 
claimant with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and with resulting loss 
to the Government is required for a showing of bad faith.  
Id.

Also, there shall be no recovery of overpayment of VA 
benefits if it is determined that recovery would be against 
"equity and good conscience."  38 U.S.C.A. § 5302(a); 38 
C.F.R. § 1.962.  The standard "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  
The decision reached should not be unduly favorable or 
adverse to either side.  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
Appellant and the Government.  38 C.F.R. § 1.965.    

In making this determination, consideration is given to the 
following elements, which are not intended to be all-
inclusive:  (1) Fault of the debtor (where actions of the 
debtors contribute to the creation of the debt); (2) 
balancing of faults (weighing fault of the debtor versus the 
fault of VA); (3) undue hardship (whether collection would 
deprive the debtor or family of basic necessities); (4) 
defeat the purpose (whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended); (5) unjust enrichment (failure to make restitution 
would result in unfair gain to the debtor); (6) changing 
position to one's detriment (reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation).  38 C.F.R. § 1.965.  

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  Jordan 
v. Brown, 10 Vet. App. 171 (1997).

In the present case, the RO granted nonservice-connected 
pension benefits to the Veteran in a November 2003 rating 
decision, retroactively effective back to April 18, 2002.  
The RO's November 2003 grant of pension also included a 
Disability Pension Award Attachment (VA Form 21-8768).  This 
document notified the Veteran that continued entitlement to 
pension benefits was dependent on his accurate reporting of 
changes in family income such as additional Social Security 
Administration (SSA) benefits, changes in marital status, and 
changes in dependency status.  This document also warned that 
failure to notify the VA of these changes immediately will 
result in an overpayment subject to recovery by VA.  

In an October 2005 proposal letter, VA advised the Veteran 
that it was proposing to withhold pension benefits 
retroactively effective to October 1, 2004, due to the 
Veteran's failure to report SSA income beginning on October 
1, 2004.  The Veteran was advised that he could minimize the 
potential overpayment by sending a written acknowledgement 
that the VA should begin to reduce his payments while his 
case is renewed.  The Veteran did not respond to this letter.  
Subsequently, in a February 2006 termination letter, VA 
formally stopped the Veteran's pension benefits effective 
October 1, 2004.  Also, in a February 2006 Debt Management 
Center (DMC) letter to the Veteran, he was notified of the 
amount of the overpayment ($13,492,00).  

The Veteran has not disagreed with the amount of the 
overpayment - $13,492.00.    However, he has challenged the 
validity of the debt, which is a creation issue.  
Specifically, at the RO hearing in January 2008, the Veteran 
argued that in September 2004 he immediately notified the VA 
by telephone of his receipt of SSA benefits and his September 
2004 marriage to his spouse.  He also says that after VA 
mailed him income forms to complete in September 2004, he 
immediately mailed them back to the VA.  As such, he thought 
VA had received the forms, and he questions why VA did not 
stop payment of pension benefits at that time in October 
2004, instead of creating an overpayment.  In essence, the 
Veteran is asserting that the overpayment was the result of 
sole administrative error by VA and is therefore invalid.  A 
review of the evidence in the claims folder currently reveals 
that VA did not receive notice of the Veteran's marriage 
until a February 2005 dependency status form was submitted by 
the Veteran.  In addition, in contrast to the Veteran's 
assertions, there is no evidence in the claims folder that VA 
received any income forms from the Veteran such as an 
Improved Pension Eligibility Verification Report (EVR, VA 
Form 21-0517) or a Financial Status Report (FSR, VA Form 
5655) until February 2006.    

In the alternative, if the debt is deemed valid by the VA, 
the Veteran requests waiver of the debt on the basis that 
recovery of the debt against is equity and good conscience.  
In particular, he emphasizes the factor of undue hardship, in 
that he contends he has lost his home and his motorcycle due 
to the garnishment of his SSA checks by VA for purposes of 
recovery of the pension overpayment.  See June 2009 Informal 
Hearing Presentation.  

In the present case, the VA must initially determine whether 
the debt is valid and not due to sole administrative error by 
VA.  If the debt is determined to be valid, the VA must then 
determine whether recovery of the overpayment is against 
equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.962.  

However, before addressing the merits of the claim, the Board 
finds that additional development of the evidence is 
required.

First, the RO should set forth in the record a written paid 
and due audit of the Veteran's pension benefits for the 
period of the overpayment.  At the hearing, the Veteran 
indicated that his monthly SSA checks were being garnished by 
VA for purposes of recovery of the overpayment.  If that is 
the case, it is feasible that some of the overpayment debt 
may have already been recovered by VA.  However, in 
accordance with Franklin v. Brown, 5 Vet. App. 190, 193 
(1993), the Board will consider waiver of the entire 
overpayment.  In this regard, any portion of an indebtedness 
resulting from participation in benefits programs 
administered by VA which has been recovered by the U.S. 
Government from the debtor may still be considered for 
waiver.  38 C.F.R. § 1.967(a) (2008).  If a waiver is 
granted, any amount recouped will be returned to the 
claimant.  See Franklin, supra.  
Consequently, although the Veteran has not expressed 
disagreement with the amount of the overpayment, the Board 
believes that it would still be helpful to obtain an audit to 
determine the amount of the overpayment in question that 
still remains to be collected.

Second, as noted above, although the Veteran has made 
statements that may be construed as raising the issue of the 
validity of the debt, neither the Committee nor the RO has 
addressed this issue.  Since the issue of the validity of the 
debt has not been developed or adjudicated at the RO or 
Committee level, the Board may not consider it at this time 
in the first instance.  See Bernard v. Brown, 4 Vet. App 384, 
392 (1993).  As such, the Board believes that further action 
by the Committee to determine whether the creation of the 
debt at issue was valid, to include whether it was the result 
of sole administrative error by VA, is needed prior to 
further appellate consideration of the waiver issue on 
appeal.  

Third, in order to properly address the question of 
entitlement to waiver of recovery of pension benefits in this 
case, VA must have accurate and current financial 
information.  Such information is crucial when weighing the 
equities of any claim for waiver of an indebtedness.  
Unfortunately, there are no FSRs of record in the claims 
folder.  Consequently, the RO must obtain an updated FSR from 
the Veteran before issuing a determination whether waiver of 
recovery of the overpayment of pension benefits is against 
the principles of equity and good conscience.  In this 
regard, the Board notes that the Statement of the Case issued 
to the Veteran in January 2007, noted a grant of the waiver 
would be against the principles of equity and good 
conscience.  As noted above, it is the Veteran's primary 
contention that the repayment of the overpayment would impose 
upon him an undue financial hardship. The potential for the 
imposition of an undue hardship is one of the elements for 
consideration in the determination of whether the collection 
of an overpayment would violate the principles of equity and 
good conscience.  38 C.F.R. § 1.965 (2008).  The Board 
therefore believes that an updated FSR is critical to the 
resolution of the claim.  In addition, at around the time the 
Veteran submitted his initial waiver request in March 2006, 
he indicated he was including an attached FSR (VA Form 5655).  
Although listed as evidence in the claims folder in the 
January 2007 Statement of the Case (SOC), this document is 
not currently associated with the claims folder.  If 
possible, the March 2006 FSR previously submitted by the 
Veteran should be located and placed in the claims folder for 
review.  

Accordingly, the case is REMANDED for the following action:

1.	The RO is requested to produce a 
written paid and due audit of the 
Veteran's pension account since October 
2004.  This audit should reflect, on a 
month-by-month basis, the amounts 
actually paid to the Veteran, as well 
as the amounts properly due.  In 
addition, the audit should include the 
amount of the overpayment, if any, that 
may have been repaid by way of 
garnishment of the Veteran's monthly 
SSA benefit check.  A copy of the 
written audit should be inserted into 
the claims file and another provided to 
the Veteran and his representative.  

2.	The Committee should then adjudicate 
the issue of whether the overpayment of 
pension benefits at issue was properly 
created (i.e. the validity of the 
debt), including consideration of 
whether the overpayment is the result 
of sole administrative error by the VA.  
If it is determined that any or all of 
the overpayment at issue was improperly 
created, award action should be taken 
to rectify the error.  In any case, the 
Veteran and his representative should 
be informed of the decision made and 
should be allowed the requisite period 
of time for a response.

3.	If an overpayment is found to be valid 
and properly created, then request that 
the Veteran complete an updated 
Financial Status Report (FSR or VA Form 
5655), listing all monthly income, 
monthly expenses, assets and debts.  
Supporting documentation should be 
requested from the Veteran as deemed 
appropriate.  Once obtained, all 
documentation should be associated with 
the claims folder.  In addition, an 
earlier March 2006 FSR submitted by the 
Veteran should be located and placed in 
the claims folder, if still available.  

4.	After the actions requested above have 
been completed, the Committee should 
again review the record and reconsider 
the Veteran's request for waiver 
pursuant to the principals of equity 
and good conscience.  A formal, written 
record of the Committee's decision, 
including an analysis of the various 
elements to be considered, should be 
prepared and placed in the claims file.  

5.	If the Committee's determination 
remains unfavorable to the Veteran with 
regard to the issue of waiver of 
recovery of an overpayment of pension 
benefits, the RO should then furnish 
the Veteran and his representative a 
separate Supplemental Statement of the 
Case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




